Title: To George Washington from William Fitzhugh, 13 May 1785
From: Fitzhugh, William
To: Washington, George



Dear General
Maryl[an]d Millmont May 13th 1785

This will be hand ⟨to⟩ You by Mr Bolton. The Person I recommended to Finish your Large Room—He is a masterly Hand, & I believe will Execute your work in an Elegant Manner at least equal to any in America—When I had the Honor to be with you & first Mention’d Mr Bolton, I told you His Foible as well as His Merrit & that I had lately discharg’d Him from my service, into which He Enterd in June last at a Dollar pr Day with two Negro Boys—& I to Find his Family in provission, Six in Number Inclusive—I Put under his direction four of my own Negro Carpenters—& the Scantlin Plank &c. was to be got from the woods—I did not remove to the—until the 4th of Janry last, when I found there had been Great Neglect. My Carpenters had done very Little and my work in every Part Backward. I then Expected my presence wou’d alter the Case, but

Mr Bolton His Wife & Family during my Absence had got such a Habit of Entertaining Idle Visitors, that I still found my work did not go on & that he had be Led rather into Excess of Drinking, which had not been his Custom & therfore Discharged Him—Indeed my work, considering that the whole was first to be taken from the woods, & that he had four Negro Carpenters of mine to Overlook, was by no means Sutable to him—Had it been otherwise He probably wou’d have gone on well with his work, as he is by no means an Idle Person, or subject to Liquor unless Tempted by Improper associates—His wife & Daughter too were fond of Company which often Occasioned their meeting—The wife is dead & the Daughter maried, & there is now only himself & one Negro apprentice.
Mr Bolton carries an Invoice of Materials, of which you may have the marble Slabb, largest window Glass—Large Brass Spring Hinges, If wanting & one half of any or all the other Articles, as the other Half will be plenty for my Use, & I beg you will only Command such articles as you have Occasion for —I hope you will Pardon this Scrawl & wish you may be able to read it—The morning is cloudy & my sight so defective, that it is with much Difficulty I can see to write.
Mrs Fitzhugh joins with me in respectful Complts to you, your Lady & Family. I have the Honor to be with perfect Esteem & Respect your Excellencys Affect. & oblig’d H[umbl]e Sert

Willm Fitzhugh

